DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Withdrawn Rejections
Any rejections and or objections, made in the previous Office Action, and not repeated below, are hereby withdrawn due to Applicant’s amendments and/or arguments in the response dated April 30, 2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter, which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter, which the applicant regards as his invention.


Claims 1, 3, 5, 9 – 11, 13 – 15, 17, 18, 20, 22 – 25, 29, 46 and 49 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The phrase “adapted to” in claims 1 and 10 is unclear, which render the claims vague and indefinite.  It has been held that the recitation that an element is “adapted to” perform a function is not a positive limitation but only requires the ability to so perform.  It does not constitute a limitation in any patentable sense.  MPEP 2111.04.  It is unclear what is trying to be shown with the phrase “adapted to” with regard being located is a specific location or touch a specific surface.

Claims 3, 5, 9, 11, 13 – 15, 17, 18, 20, 22 – 25, 29, 46 and 49 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, due to their dependency on the above rejected claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 9 – 11, 13 – 15, 17, 18, 20, 22 – 25, 29, 46 and 49 are rejected under 35 U.S.C. 103 as being unpatentable over Ray et al. (USPGPub 2004/0180177 A1) in view of Coates et al. (USPN 8,534,419).

Ray et al. disclose a flooring assembly (Figures; Paragraph 0013, lines 11 – 14) comprising: a) at least one vertically lapped fibrous material layer having a first surface and an opposing second surface (Figure 2, #14; Paragraph 0012, line 9, the surface not attached to another layer); c) at least one moisture impermeable membrane layer located adjacent the second surface of the at least one vertically lapped fibrous material layer (Paragraph 0020, lines 7 – 24; Figures 2 and 3, #16); and d) a second adhesive layer located in direct planar contact with a second surface of the at least one moisture impermeable membrane layer (Paragraph 0020, lines 7 – 24, wherein the film layer may be coated with a pressure sensitive adhesive); wherein the flooring assembly provides acoustic damping (Abstract; Paragraph 0013, lines 11 – 14); wherein the flooring assembly is adapted to be located between a subfloor and a flooring layer; wherein the first adhesive layer is adapted to contact the flooring layer; wherein the second adhesive layer is adapted to contact the subfloor; and wherein the at least one moisture impermeable membrane layer is adapted to prevent moisture from traveling from the subfloor to the at least one vertically lapped fibrous material layer (It has been held that the recitation that an element is “adapted to” perform a function is not a positive limitation but only requires the ability to so perform.  It does not constitute a limitation in any patentable sense.  MPEP 2111.04; Ray et al. clearly states that the acoustic sheet in a floor construction. Abstract; Paragraph 0013, lines 11 – 14) as in claim 1. For claim 9, the at least one moisture impermeable membrane layer is located in direct planar contact with the second surface of the at least one vertically lapped fibrous material layer (Paragraph 0020, lines 10 – 12, wherein the layer is both impermeable and adhesive; Paragraph 0021). In claim 10, the assembly comprises a. exactly one vertically lapped fibrous material layer (Figure 2, #14; Paragraph 0012, line 9); b. exactly one moisture impermeable membrane layer located in direct planar contact with the second surface of the vertically lapped fibrous material layer (Paragraph 0020, lines 10 – 12, wherein the layer is both impermeable and adhesive); and d. a second adhesive layer located in direct planar contact with the second surface of the moisture impermeable membrane layer (Paragraph 0020, lines 10 – 12, wherein the layer is both impermeable and adhesive); wherein the moisture impermeable membrane layer is adapted to prevent moisture from traveling from an area adjacent the second adhesive layer to the vertically lapped fibrous material layer (It has been held that the recitation that an element is “adapted to” perform a function is not a positive limitation but only requires the ability to so perform.  It does not constitute a limitation in any patentable sense.  MPEP 2111.04; Ray et al. clearly states that the acoustic sheet in a floor construction. Paragraph 0020, lines 10 – 12, wherein the layer is both impermeable and adhesive.). As in claim 11, the thickness of at least one of the vertically lapped fibrous material layers is about 0.5 mm or greater and about 10mm or less (Paragraph 0012, lines 1 – 7). With regard to claim 13, the density of at least one of the vertically lapped fibrous material layer is about 100 g/m2 greater and about 800 g/ m2or less (Paragraphs 0012, lines 1 – 13; 0014, lines 1 – 5; 0015, lines 1 – 5; and 0023, lines 6 – 10). As in claim 14, the at least one of the vertically lapped fibrous material layer comprises a polyethylene terephthalate material (Paragraph 0024, lines 23 – 30). With respect to claim 17, the assembly is substantially free of any liquid adhesive (Paragraph 0020, lines 8 – 12, wherein the layer is adhesive or coated with an adhesive and is silent with regard to a liquid). Regarding claim 20, the second adhesive layer adheres to any adjacent layer without use of any solvent (Paragraph 0020, lines 8 – 12, wherein the layer is adhesive or coated with an adhesive and is silent with regard to the presence of a solvent).  For claim 22, the at least one of the vertically lapped fibrous material layer is a thermally bonded material (Paragraph 0019, wherein the material is thermoformable).  In claim 23, the assembly is substantially free of any foam material (Paragraphs 0012 – 0025, wherein none of the materials mentioned in the construction contain foam). With regard to claim 24, the at least one moisture impermeable membrane layer comprises a polymeric material (Paragraph 0020, lines 8 – 12, wherein the material is polymeric). As in claim 25, the at least one moisture impermeable membrane layer has a thickness of about 50 µm or greater and about 1000 µm or less (Paragraph 0020, lines 14 – 16). With respect to claim 46, the at least one of the moisture impermeable membrane layer comprises a polyolefin (Paragraph 0020, lines 18 – 21). Regarding claim 49, there is a first adhesive layer, the second adhesive layer, or both, is a pressure sensitive adhesive comprising a flexible substrate and an adhesive along the flexible substrate (Paragraph 0020, lines 5 – 10, wherein the polymer film is a flexible substrate coated with a pressure sensitive adhesive).  However, Ray et al. fail to disclose a first adhesive layer located adjacent the first surface of the at least one vertically lapped fibrous material layer, a composite flooring layer located adjacent an outermost side of the first adhesive layer, and a first adhesive layer is located in direct planar contact with the first surface of the at least one vertically lapped fibrous material layer, and the first adhesive layer, the second adhesive layer, or both, comprises a UV cured adhesive

Coates et al. teach an assembly (Figures; Abstract) having a first adhesive layer located adjacent the first surface of a fibrous material (Figure 1, #2) and a second adhesive (Figure 1, #4 as an outer layer), wherein a material is located adjacent an outermost side of the first adhesive layer (Figure 1, #1), and a first adhesive layer is located in direct planar contact with the fibrous material layer (Figure 1, #2), a UV cured adhesive (Column 4, lines 42 – 54) for the purpose of adhering layers together while allowing a lightweight assembly to be formed (Column 4, lines 19 – 27).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a first adhesive on a fibrous layer and a UV cured adhesive in Ray et al. in order to adhere layers together while allowing a lightweight assembly to be formed as taught by Coates et al.
Claims 3, 18, 29 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Ray et al. (USPGPub 2004/0180177 A1) in view of Coates et al. (USPN 8,534,419) as applied to claim 1 above, and further in view of Grube et al. (USPGPub 2013/0327590 A1).

Ray et al., as modified with Coates et al., disclose the claimed invention except for the flooring layer is a composite flooring layer located adjacent an outermost side of the first adhesive layer, the moisture impermeable membrane layer comprises a low density polyethylene material, the flooring assembly is applied in between a concrete slab and a floor, and the floor is a wood floor.  

Grube et al. teach a flooring assembly (Figures; Paragraph 0017, line 8) having the moisture impermeable membrane layer comprises a low density polyethylene material (Paragraph 0027, lines 25 - 28), the at least one moisture impermeable membrane layer comprises a polymeric material (Paragraph 0027, lines 25 - 28), the at least one moisture impermeable membrane layer has a thickness of about 50µm or greater and about 1000µm or less (Paragraphs 0033, lines 6 – 7; 0034, lines 5 – 6; 0035), the flooring assembly is applied in between a concrete slab and a floor (Paragraph 0022, lines 3 - 6), and the moisture impermeable membrane layer comprise a polyamide, a polyolefin, a polycarbonate, a polyester, an epoxy based material, a thermoplastic polyurethane, or any combination thereof (Paragraph 0027) for the purpose of controlling noise in an environment (Paragraph 0001).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a moisture impermeable membrane layer of a specific material in the modified Ray et al. in order to control noise in an environment as taught by Grube et al.

With regard to the limitations of “the floor is a wood floor” and “the flooring layer is a composite flooring layer located adjacent an outermost side of the first adhesive layer”, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  The materials of Ray et al. and Grube et al. may be used in combination with a variety of surfaces as shown by the disclosures.

Response to Arguments
Applicant's arguments filed April 30, 2021 have been fully considered but they are not persuasive.

In response to Applicant’s argument that Ray et al. fail to disclose a flooring assembly, the Examiner respectfully disagrees.  Ray et al. clearly states that the acoustic material is used as part of a floor, roof or door in a vehicle (Paragraph 0013).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the acoustic material is part of the construction of the vehicle and not the only surface of the door, floor or roof since it well known in the vehicle art that door is covered with appropriate molding, the floor is covered by carpet or another surface, and the roof is covered by the a fabric lining.  Therefore, the floor mentioned in Ray et al. is clearly a flooring assembly.
In response to Applicant’s argument that Ray et al. fail to disclose a vertically lapped fibrous material layer in Paragraph 0014, while the Examiner inadvertently used the wrong paragraph to cite the vertically lapped fibrous material, Ray et al. clearly discloses the presence of the material in the construction as shown by Paragraphs 0012 and 0017.

In response to Applicant’s argument that Ray et al. fail to disclose a moisture impermeable membrane located to the surface of the vertically lapped fibrous material layer, the Examiner respectfully disagrees. In Paragraph 0020, Ray et al. clearly state that layer 16 in Figure 2, in in contact with the vertically lapped fibrous material layer, wherein the layer is a barrier layer in the construction. Paragraph 0021 further describes the layer with regard to the film being impermeable.

In response to Applicant’s argument that “Ray in an attempt to show the second adhesive layer located in direct planar contact with a second surface of the at least one moisture impermeable membrane layer. However, it is unclear how these alleged layers are situated or how this construction is identical to that as claimed. The polymer film 16, according to paragraph [0020] acts to attach barrier layer 12 to absorber layer 14 together. If the film is the adhesive, how can it also be the moisture impermeable layer, where the claim language specifies one layer relative to the other?”, Ray et al. clearly states in in Paragraph 0020 that the film layer 16, which is the impermeable barrier layer, may be a film that is coated with an adhesive on both surfaces (Paragraph 0020, lines 7 – 9).  Therefore, Ray et al. discloses both a film layer an adhesive layer.

In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Coates et al. clearly teach an assembly this is of a similar construction of Ray et al as they both are directed towards a sound absorbing material, using the same types of adhesive as the claimed invention. 

With regard to Applicant’s argument regarding claim 3, please see the new rejection in view of Ray et al. (USPGPub 2004/0180177 A1) in view of Coates et al. (USPN 8,534,419) as applied to claim 1 above, and further in view of Grube et al. (USPGPub 2013/0327590 A1).

With regard to Applicant’s argument that “the Examiner states that Ray "is silent with regard to a liquid" but immediately before stated that the assembly is "coated with an adhesive." How would "coating" occur without a liquid adhesive?”, Ray et al. clearly states that the film is coated with an a pressure sensitive adhesive and hot melt adhesive, if the adhesive was a liquid, it would not be maintained on the film and would flow out of the construction.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Patricia L Nordmeyer whose telephone number is (571)272-1496.  The examiner can normally be reached on 10am - 6:30pm EST, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Patricia L. Nordmeyer/
Primary Examiner
Art Unit 1788



/pln/
May 12, 2021